                                           Case 2:18-cv-00299-JCM-EJY Document 75 Filed 08/31/20 Page 1 of 3



                                       1    Steven D. Meacham, Esq.
                                            Nevada Bar No. 9863
                                       2    Cary Domina, Esq.
                                            Nevada Bar No. 10567
                                       3    PEEL BRIMLEY LLP
                                            3333 E. Serene Avenue, Suite 200
                                       4    Henderson, Nevada 89074-6571
                                            Telephone : (702) 990-7272
                                       5    Facsimile : (702) 990-7273
                                            smeacham@peelbrimley.com
                                       6    cdomina@peelbrimley.com

                                       7    Attorneys for Plaintiff
                                            AMES CONSTRUCTION, INC.
                                       8
                                                                   UNITED STATES DISTRICT COURT
                                       9
                                                                      FOR THE DISTRICT OF NEVADA
                                      10
                                            AMES CONSTRUCTION, INC., a Minnesota           CASE NO.: 2:18-cv-00299-JCM-EJY
                                      11    corporation,
(702) 990-7272 ♦ FAX (702) 990-7273
 3333 E. SERENE AVENUE, STE. 200




                                      12
    HENDERSON, NEVADA 89074




                                                                Plaintiff,
        PEEL BRIMLEY LLP




                                      13                                                   STIPULATION AND ORDER TO
                                            v.                                             EXTEND DEADLINE TO FILE PRE-
                                      14                                                   TRIAL ORDER
                                            CLARK COUNTY, a political subdivision of the
                                      15    State of Nevada; and CLARK COUNTY                        [Third Request]
                                            DEPARTMENT OF PUBLIC WORKS; DOES I
                                      16
                                            through X; and ROE CORPORATIONS I
                                      17    through X,

                                      18                  Defendants.
                                            CLARK COUNTY, a division of the State of
                                      19
                                            Nevada,
                                      20
                                                                Counter-Claimant,
                                      21
                                            vs.
                                      22
                                            AMES CONSTRUCTRUCTION,             INC.,   a
                                      23
                                            Minnesota corporation,
                                      24
                                                                Counter-Defendant.
                                      25

                                      26   ///

                                      27   ///

                                      28   ///
                                           Case 2:18-cv-00299-JCM-EJY Document 75 Filed 08/31/20 Page 2 of 3



                                       1                     STIPULATION AND ORDER TO EXTEND DEADLINE
                                                                      TO FILE PRE-TRIAL ORDER
                                       2                                       [Third Request]
                                       3          AMES CONSTRUCTION (“Plaintiff”) and CLARK COUNTY and CLARK COUNTY
                                       4   DEPARTMENT OF PUBLIC WORKS (collectively “Defendants”) by and through their
                                       5   respective counsel stipulate and agree as follows:
                                       6          1.      By agreement and through a prior Stipulation and Order [073], the filing deadline
                                       7   for the Joint Pre-Trial Order was continued to Monday, August 31, 2020.
                                       8          2.      Over the last several weeks, the Parties have spent a considerable amount of time
                                       9   and effort collaborating in order to finalize the Joint Pre-Trial Order.
                                      10          3.      Most recently, the Parties met and conferred on Friday, August 28, 2020 (the
                                      11   “Meet and Confer”) and made significant progress reaching an agreement on the language of the
(702) 990-7272 ♦ FAX (702) 990-7273
 3333 E. SERENE AVENUE, STE. 200




                                      12   Joint Pre-Trial Order, but the Parties must still memorialize their proposed edits and allow their
    HENDERSON, NEVADA 89074
        PEEL BRIMLEY LLP




                                      13   respective clients to review the Joint Pre-Trial Order before submitting it to the Court.
                                      14          4.      With the filing deadline set for August 31, 2020, the Parties believe another short
                                      15   extension would be appropriate to ensure (ii) each Party has the necessary time to implement and
                                      16   memorialized the revisions discussed during the Meet and Confer; and (ii) each Party’s respective
                                      17   clients have an opportunity to review said proposed revisions.
                                      18          5.      As such, the Parties have again agreed to extend the deadline to file the Joint Pre-
                                      19   Trial Order to Friday, September 4, 2020.
                                      20   ///
                                      21   ///
                                      22   ///
                                      23

                                      24

                                      25

                                      26
                                      27

                                      28



                                                                                         Page 2 of 3
                                           Case 2:18-cv-00299-JCM-EJY Document 75 Filed 08/31/20 Page 3 of 3



                                       1          IT HEREBY STIPULATED AND AGREED that the Joint Pre-Trial Order shall be filed

                                       2   on or before Friday, September 4, 2020.

                                       3          This is the Parties third request to extend this deadline and is not intended to cause any

                                       4   delay or prejudice to any party.

                                       5          IT IS SO STIPULATED AND AGREED.

                                       6          Dated this 28th day of August, 2020.

                                       7    PEEL BRIMLEY LLP                                   BROWNSTEIN HYATT FARBER
                                       8                                                       SCHRECK, LLP

                                       9    /s/ Cary B. Domina                                 /s/ Kirk B. Lenhard
                                            _____________________________________              ____________________________________
                                      10    Steven D. Meacham, Esq. (SBN 9863)                 Kirk B. Lenhard, Esq. (SBN1437)
                                            Cary Domina, Esq. (SBN 10567)                      Adam D. Bult, Esq. (SBN 9332)
                                      11
                                            3333 E. Serene Avenue, Suite 200                   Travis F. Chance, Esq. (SBN 13800)
(702) 990-7272 ♦ FAX (702) 990-7273
 3333 E. SERENE AVENUE, STE. 200




                                      12    Henderson, Nevada 89074-6571                       Daven P. Cameron, Esq. (SBN 14179)
    HENDERSON, NEVADA 89074




                                            Telephone: (702) 990-7272                          100 N. City Parkway, Suite 1600
        PEEL BRIMLEY LLP




                                      13    smeacham@peelbrimley.com                           Las Vegas, NV 89106-4614
                                            cdomina@peelbrimley.com                            Telephone: (702) 382-2101
                                      14    Attorneys for Plaintiff                            klenhard@bhfs.com
                                            AMES CONSTRUCTION, INC.                            abult@bhfs.com
                                      15
                                                                                               tchance@bhfs.com
                                      16                                                       dcameron@bhfs.com
                                                                                               Attorneys for Defendant/Counterclaimant
                                      17                                                       Clark County and Defendant Clark County
                                                                                               Department of Public Works
                                      18

                                      19
                                                                                                     ORDER
                                      20
                                                   IT IS SO ORDERED this this 31st day of August, 2020.
                                      21

                                      22

                                      23                                                 _________________________________________
                                                                                                U.S. MAGISTRATE JUDGE
                                      24

                                      25

                                      26
                                      27

                                      28



                                                                                       Page 3 of 3
